DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment has entered on September 23, 2019 has a total of 38 claims pending in this application. Claims 1-19 have been currently canceled. Claims 20-38 have been newly added. As a result, claims 20-38 are now pending in this application. There are 3 independent claims and 16 dependent claims, all of which are presented for examination by the examiner.

                                         Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 have been considered by the examiner.

                                                        Drawings
The applicant’s drawings submitted on 09/23/2019 is acceptable for examination purposes.

                                                    Claim Objections
Claim 20 objected to because of the following informalities:  In claim 20 lines 2 and 5 refer to the "plurality of files", however line 8 only refers to "the plurality." This term lacks antecedent basis and is thus indefinite. Appropriate correction is required.

                           Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, the phrase "the files" in line 9 renders the claim indefinite because it is unclear whether ‘the files’ referring back to ‘a plurality of files’ in line 2 or ‘a given file’ in lines 7-8. See MPEP § 2173.05(d). Clarification is required.
Claims 21-28 are rejected on the same ground because they either contain or inherit the deficiencies of claim 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

At Step 1: The claims are directed to a process. The claimed process for processing for storage of files in file system based storage devices. Furthermore, the process continues to ensure how to generate large numbers of small size files that store files, content, data and information, and therefore is a process, which is statutory category of invention.

At Step 2A, prong 1, the claim 20 recites limitations of “receiving a plurality of files to be stored on a storage device that is managed by a File System (FS), wherein the size of each file to be stored is smaller than a native allocation unit of storage allocated for storage on the storage device, and wherein the number of files in the plurality of files exceeds input/output (I/O) resources of the storage device; determining an association between at least first and second duplicate occurrences of a given file in the plurality; assigning the files, including the given file, to one or more archives based on the association, wherein each archive comprises a group of files assigned from the plurality of files, and wherein the size of each of the one or more archives is larger than the native allocation unit of storage; and sending the archives to the FS for storage on the storage device, wherein the sending of archives does not exceed the I/O resources of the storage device”, and claim 29 recites limitations of “receiving files from the client device for storage; providing the archive data structure to a storage device that is managed by a File System (FS) that allocates storage space on the storage device based on a native allocation unit of storage , the providing performed after the archive data structure has achieved a predetermined order of magnitude larger than the native allocation unit; updating a database stored on an archive server with information linking an identifier of the file to the archive data structure; and transmitting the identifier of the file to the client device for future retrieval”, and claim 34 recites limitations of “receiving files from the client device at an archive server for storage on the storage device; grouping the files from the client device into an archive data structure; providing the archive data structure to the storage device for storage after the archive data structure has achieved a predetermined order of magnitude larger than the native allocation unit; Page7of9updating a database stored on the archive server with information linking an identifier of the file to the archive data structure; and transmitting the identifier of the file to the client device for future retrieval”. 
These steps encompass a user performing mental judgements and statistical analysis, and processing for storage of files in File-System based storage devices by receiving, determining, assigning, providing, updating and sending the archives to the FS for storage on the storage device. Further, the aforementioned claims continue to recite “receiving a set of files to be stored on a storage device (28) that is managed by a File System (FS), where a size of the file to be stored is smaller than a native allocation unit of storage allocated for storage on the storage device and number of files in the set of files exceeds input/output (I/O) resources of the storage device and the archives are sent to the FS for storage on the storage device” that is nothing more than a mental process. This process can be a mental process. Such step of enabling the FS of requirement to manage small files generated by a client device in FS based storage If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 20, 29 and 34 recites an abstract idea.

At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claim 20 recites additional elements “receiving a plurality of files …; determining an association between at least first and second duplicate occurrences …; assigning the files, including the given file, to one or more archives …; and sending the archives to the FS for storage …”. 
In particular, claim 29 recites additional elements “receiving files from the client ..; providing the archive data structure…; updating a database stored on an archive ..; and transmitting the identifier…”.
In particular, claim 34 recites additional elements “receiving files from the client ..; grouping the files from the client device …; providing the archive data structure ..;      updating a database stored on ..; and transmitting the …”.
The limitations, “receiving a plurality of files”, “determining an association between duplicate occurrences of files”, “assigning the files to one or more archives”, and “sending the archives to the FS for storage (in claim 20)”, the limitations “receiving 

At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 20, 29 and 34 does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).

Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements 

Claim 21 is dependent on claim 20 and includes all the limitation of claim 20. Therefore, claim 21 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “determining the association and assigning the files to the archives are performed transparently to the FS”, which is abstract idea of determining file association in which a generic computer can perform of analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 22 is dependent on claim 20 and includes all the limitation of claim 20. Therefore, claim 22 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “assigning the files to the archives comprises maintaining a catalog that specifies, for each file including the given file, a respective one of the archives in which the file is stored”, which is abstract idea of assigning file based on file association in which a generic computer can perform of analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 23 is dependent on claim 22 and includes all the limitation of claim 22. Therefore, claim 23 recites the same abstract idea of “Mental Process” 

Claim 24 is dependent on claim 22 and includes all the limitation of claim 22. Therefore, claim 24 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “maintaining the catalog comprises maintaining respective separate first and second validity indications for the first and second occurrences of the given file”, which is abstract idea of managing files in which a generic computer can perform of analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 25 is dependent on claim 24 and includes all the limitation of claim 24. Therefore, claim 25 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “permitting deletion of an archive, in which the given file is stored, only when the first and second validity indications indicate that the first and second occurrences of the given file are both invalid”, which is abstract idea of checking files 

Claim 26 is dependent on claim 20 and includes all the limitation of claim 20. Therefore, claim 26 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “upon receiving a request to read the given file, retrieving from the storage device an archive in which the given file is stored, extracting the given file from the retrieved archive, and serving the extracted given file in response to the request”, which is abstract idea of retrieve files based on request, extracting data and sending results in which a generic computer can perform of collecting and analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 27 is dependent on claim 20 and includes all the limitation of claim 20. Therefore, claim 27 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “assigning the files to the archives comprises deciding to close a current archive and assign subsequently received files to a new archive based on a predefined criterion”, which is abstract idea of assigning file based on criteria in which a generic computer can perform of analyzing data, and therefore, does not amount to significantly more than the abstract idea.



Claim 30 is dependent on claim 29 and includes all the limitation of claim 29. Therefore, claim 30 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “receiving a request from a particular client device to read a particular file, the request comprising the particular file's identifier; querying the database on the archive server with the identifier to determine a particular archive data structure in which the particular file is stored; retrieving the particular archive data structure from the storage device; extracting the particular file from the particular archive data structure; and transmitting the particular file to the particular client device”, which is abstract idea of searching file based on request, retrieve files based on request, extracting file data and sending results in which a generic computer can perform of collecting and 
Claim 35 recites similar limitations to claim 30 and rejected under the same reasons as applied above in claim 30.

Claim 31 is dependent on claim 29 and includes all the limitation of claim 29. Therefore, claim 31 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “detecting that a file received from a client device for storage is a duplicate of a file already stored in an archive data structure; avoiding storing a copy of the duplicate in the storage system by updating the database stored on the archive server with information linking the file already stored in an archive data structure to the file received from the client device; and transmitting the identifier of the file already stored in an archive data structure to the client device for future retrieval”, which is abstract idea of  checking duplicate file in the storage system and sending results in which a generic computer can perform of analyzing data, and therefore, does not amount to significantly more than the abstract idea.
Claim 36 recites similar limitations to claim 31 and rejected under the same reasons as applied above in claim 31.

Claim 32 is dependent on claim 29 and includes all the limitation of claim 29. Therefore, claim 32 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites 
Claim 37 recites similar limitations to claim 32 and rejected under the same reasons as applied above in claim 32.

Claim 33 is dependent on claim 29 and includes all the limitation of claim 29. Therefore, claim 33 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “the archive server is configured to provide a single copy of a file in the archive data structure”, which is abstract idea of sending result to archive in which a generic computer can perform of analyzing and displaying data, and therefore, does not amount to significantly more than the abstract idea.
Claim 38 recites similar limitations to claim 33 and rejected under the same reasons as applied above in claim 33.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paramasivam KUMARASAMY et al. (U.S. Patent Pub. Application Number US 2016/0210203 A1, hereinafter “Kumarasamy”) in view of Yasuhiro SUZUKI (U.S. Patented Application Number US 2013/0218916 A1, hereinafter “Suzuki”).

With respect to claim 20, Kumarasamy teaches a method for data storage, comprising: receiving a plurality of files to be stored on a storage device that is managed by a File System (FS) (see Para [0365], receives a request to access at least one database object by a database file), and wherein the number of files in the plurality of files exceeds input/output (I/O) resources of the storage device (see Para [0282], the media agent 144 creates a new container file 190/191/193 when a container file 190/191/193 either includes 100 blocks of data or when the size of the container file 190 exceeds 50 MB); 
5determining an association between at least first and second duplicate occurrences of a given file in the plurality (see Para [0023]-[0024], copy the plurality of blocks to the one or more secondary storage devices to create a secondary copy of the archive file and create a table that provides a mapping between the copied plurality of blocks and corresponding locations in the one or more secondary storage devices (i.e. archive file is corresponds to first duplicate and secondary copy corresponds to second duplicate));
assigning the files, including the given file, to one or more archives based on the association Para [0026], assigning the secondary copy operation in which the archive file is copied to the one or more secondary storage devices, and Para [0256], the system can store the database data across one or more blocks and archive to secondary storage on a block-by-block basis); and  
10 sending the archives to the FS for storage on the storage device (see Para [0375], the system can store the archive file in blocks in secondary storage and map which blocks include which database blocks in the archive file), wherein the sending of archives does not exceed the I/O resources of the storage device (see Para [0374], the system 700 can allow access to database objects in an archive file 781 of a database application 760 without having to restore the entire archive file 781).

However, Kumarasamy does not explicitly teach “wherein the size of each file to be stored is smaller than a native allocation unit of storage allocated for storage on the storage device; wherein each archive comprises a group of files assigned from the plurality of files, wherein the size of each of the one or more archives is larger than the native allocation unit of storage”.
the sizes of the data included in the files F10, F11 and F12 are 1.5 MB, 2 MB and 1 MB, respectively, and the threshold is 4 MB, that a region defined by the minimum values X(3) and Y(3) and the maximum values X(4) and Y(4) may be included in each of the files F10 to F12);
wherein each archive comprises a group of files assigned from the plurality of files (see Para [0085], assume that the sizes of the data included in the files F10, F11 and F12 are 1.5 MB, 2 MB and 1 MB, wherein each of the files F10 to F12 as a group of files size is 4.5 MB of data), wherein the size of each of the one or more archives is larger than the native allocation unit of storage (see Para [0085], when a search criterion that is included in the region defined by the minimum values X(3) and Y(3) and the maximum values X(4) and Y(4) is received, each of the ‘files F10 to F12 (i.e. group of files)’ is read from (searched), and 4.5 MB of data is read.  In this case, for example, the reading unit 111 determines that the 4.5 MB exceeds the threshold of 4 MB, and Para [0079], teaches the reading unit 111 determines whether the total size of a file group exceeds the threshold, and if the total size exceeds the threshold, the reading unit 111 causes the name of a file that is included in the file group after the division of S108 to be stored in the division target table T3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kumarasamy’s method for archiving and restoring database data in a backed up database file in computing devices 

Regarding claim 21, Kumarasamy teaches determining the association and assigning the files to the archives are performed transparently to the FS (see Para [0181] and [0201], information management system reassembles the blocks into files in a transparent fashion).
Regarding claim 26, Kumarasamy teaches 5upon receiving a request to read the given file (see Para [0309], the data agent 240 requests restore of the corresponding blocks 283), retrieving from the storage device an archive in which the given file is stored, extracting the given file from the retrieved archive (see Para [0309] and [0342], the media agent can extract the blocks from the backup database file based on the block IDs), and serving the extracted given file in response to the request (see Para [0342], forwards the extracted application-level blocks to the database application).
10 Regarding claim 27, Kumarasamy teaches assigning the files to the archives comprises deciding to close a current archive and assign subsequently received files to a new archive based on a predefined criterion (see Para [0200], a secondary storage device to replace the deleted source data and to point to or otherwise indicate the new location in a secondary storage device. Also see Para [0393], the data agent 240 extracts the subset of the data from the database file and stores in an archive file as a plurality of blocks having a ‘common size (i.e. predefined criterion)’).

Regarding claim 28, Kumarasamy teaches the 15criterion is based on at least one factor selected from a group of factors consisting of: time that elapsed since the current archive was created (see Para [0162], a certain period of time elapses); 
a data size of the current archive (see Para [0162], the index cache reaches a particular size);  
20a number of the files stored in the current archive (see Para [0291], each backup file may include copies of a number of database files); 
names of the files stored in the current archive; and types of the files stored in the current archive (see Para [0206], content indexing can be used to identify files or other data objects having pre-defined content such as attachment name and type). 


Claims 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumarasamy in view of  Suzuki, and further in view of Jay Yogeshwar et al. (U.S. Patent Pub. Application Number US 2003/0206717 A1, hereinafter “Yogeshwar”).

Regarding claim 22 is rejected by the same rationale as stated in claim 20 rejection as above. However, Kumarasamy and Suzuki do not explicitly teach 
However, Yogeshwar teaches assigning the files to the archives comprises maintaining a catalog that specifies, for each file including the given file, a respective one of the archives in which the file is stored (see Para [0020], captured data content is catalogued and indexed at or subsequent to the creation of an IAF file that includes the archived).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kumarasamy’s method for archiving and restoring database data in a backed up database file in computing devices with the teachings of Suzuki’s system for file management to include the teachings of Yogeshwar’s method for data file archival and retrieval process to generate multiple small files. Kumarasamy, Suzuki and Yogeshwar are in the same field of invention because all of them teach file storage system. One would have been motivated to make this modification because it improves digital archiving process for multiple formats and facilitates subsequent searching, indexing and cataloging in an efficient manner as taught by Yogeshwar.
20 Regarding claim 23 is rejected by the same rationale as stated in claim 22 rejection. Furthermore, Yogeshwar teaches assigning the files to the archives comprises storing a single copy of the given file in a selected archive, and recording both the first occurrence and the second occurrence of the given file in the catalog as indexing and the creation of metadata can be decoupled from the operation of encoding audio/video information to be archived).

Regarding claim 24 is rejected by the same rationale as stated in claim 22 rejection. Furthermore, Yogeshwar teaches maintaining the catalog comprises maintaining respective separate first and second validity indications for the first and second occurrences of the given file (see Para [0031], catalogued and indexed to create a database of metadata).

Claim 25 is are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumarasamy in view of  Suzuki, and further in view of Robert K. JR. Hughes et al. (U.S. Patent Pub. Application Number US 2007/0005758 A1, hereinafter “Hughes”).

30 Regarding claim 25 is rejected by the same rationale as stated in claim 24 rejection as above. However, Kumarasamy and Suzuki do not explicitly teach “permitting deletion of an archive, in which the given 1810171-450US1 file is stored, only when the first and second validity indications indicate that the first and second occurrences of the given file are both invalid”.
However, Hughes teaches permitting deletion of an archive, in which the given 1810171-450US1 file is stored, only when the first and second validity indications indicate that the first and second occurrences of the given file are both invalid (see Para [0037], the directory in which an archive file will be extracted may be considered to be the root of the file system during that extraction, if a name results in a location outside of that directory, the name and the entry may be considered invalid).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kumarasamy’s method for archiving and restoring database data in a backed up database file in computing devices with the teachings of Suzuki’s system for file management to include the teachings of Hughes’s method of archiving file to generate multiple small files. Kumarasamy, Suzuki and Hughes are in the same field of invention because all of them teach file storage system. One would have been motivated to make this modification because it provides special file formats that allowing determination of the signature status without requiring parsing of the entire file as taught by Hughes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 29 and 34 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wen-Ruei Chen (U.S. Patent Application Number US 2006/0265426 A1, hereinafter “Chen”). 

With respect to claim 29, Chen teaches a method of facilitating storage of files generated by a client device, comprising:
 receiving files from the client device for storage (see Para [0021], user wants to store an electronic file into the file management system); 
providing the archive data structure to a storage device that is managed by a File System (FS) that allocates storage space on the storage device based on a native allocation unit of storage , the providing performed after the archive data structure has achieved a predetermined order of magnitude larger than the native allocation unit storage (see Para [0018] teaches providing a ‘large-size file storage (i.e. a native allocation unit of storage)’ and retrieval capability that allows the file management system to handle the storage and retrieval of an electronic file whose size is greater than the inherent upper file size limit of FAT. These portions correspond to what is described in specification on page 4 lines 18-20: Many FSs store data in native allocation units, whose size is typically much larger than the average size of a small file); 
updating a database stored on an archive server with information linking an identifier of the file to the archive data structure (see Para [0022] teaches the four dissected small-size files 31, 32, 33, 34 can be named by appending an index number to the file extension of the original electronic file "digitalvideo.avi" which is linking respectively as ‘"digitalvideo.avi_(0)", "digitalvideo.avi_(1)", "digitalvideo.avi_(2)", and "digitalvideo.avi_(3) (i.e. identifier of the file)’); and 
transmitting the identifier of the file to the client device for future retrieval (see Para [0027] teaches ‘afterwards, when the user wants to retrieve (i.e. future retrieval)’ the 12 GB electronic file from the file management system, the user can searching through the file management system for a directory whose name is related to the filename of the requested electronic files).  

Claim 34 is substantially similar to claim 29, and therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-33 and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wen-Ruei Chen (U.S. Patent Application Number US 2006/0265426 A1, hereinafter “Chen”) in view of Paul R. Carpentier et al. (U.S. Patent Pub. Application Number US 2005/0172124 A1, hereinafter “Carpentier”).

30 Regarding claim 30 is rejected by the same rationale as stated in claim 29 rejection as above. However, Chen does not explicitly teach “receiving a request from a particular client device to read a particular file, the request comprising the particular file's identifier; querying the database on the archive server with the identifier to determine a particular archive data structure in which the particular file is stored; retrieving the particular archive data structure from the storage device; extracting the particular file from the particular archive data structure; and transmitting the particular file to the particular client device”.
However, Carpentier teaches receiving a request from a particular client device to read a particular file, the request comprising the particular file's identifier (see Para [0046], a group of files (or one file) is selected and its corresponding file data and any meta data is collected and the ‘files selected may include a descriptor file (i.e. a particular file)’ contain intrinsic unique identifier); 
querying the database on the archive server with the identifier to determine a particular archive data structure in which the particular file is stored (see Para [0107]-[0108], ‘IUI identifier (i.e. particular identifier)’ uniquely identifies a data file, a descriptor file, any encrypted file, or other digital information and a database may use an IUI as a look up (or data base key) into the database to find the location of the file that is identified by the IUI); 
retrieving the particular archive data structure from the storage device (see Para [0100], retrieve encrypted data files that are identified by their corresponding MD5s (for example 416, 422 and 432) included in file 460); 
extracting the particular file from the particular archive data structure (see Para [0102], extract ‘master MD5 (i.e. particular file)’ from file 460); and 
transmitting the particular file to the particular client device (see Para [0102], sending MD5 from the originating party to the user to retrieve the original data files).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chen’s method electronic file storage and retrieval handling system with the teachings of Carpentier’s method for storage, transfer and retrieval of digital information in computer to generate multiple small files. Chen and Carpentier are in the same field of invention because all of them teach file storage and retrieval system. One would have been motivated to make this modification because it improves digital archiving process for multiple formats and facilitates subsequent searching, indexing and cataloging in an efficient manner as taught by Carpentier.

Claim 35 is substantially similar to claim 30, and therefore likewise rejected.

Regarding claim 31 is rejected by the same rationale as stated in claim 29 rejection. Furthermore, Carpentier teaches detecting that a file received from a client device for storage is a duplicate of a file already stored in an archive data structure (see Para [0004], teaches attribute of ‘digital information is that copies may exist which are identical (i.e. duplicate of a file)’ in content); 
avoiding storing a copy of the duplicate in the storage system by updating the database stored on the archive server with information linking the file already stored in an archive data structure to the file received from the client device (see Para [0004], avoid unnecessary duplication of content on a single computer or on a collection of computers on a network by creating or modifying of the file and the file name); and 
transmitting the identifier of the file already stored in an archive data structure to the client device for future retrieval (see Para [0008], number of files are uniquely represented by an identifier for later retrieval).

Claim 36 is substantially similar to claim 31, and therefore likewise rejected.
Regarding claim 32 is rejected by the same rationale as stated in claim 29 rejection. Furthermore, Carpentier teaches the grouping is performed by the archive server in electronic communication with more than one client device and groups the files into more than one archive data structure according to the client device from which the files originated (see Para [0046], a group of files (or one file) is selected and its corresponding file data and any meta data is collected and the ‘files selected may include a descriptor file (i.e. a particular file)’ contain intrinsic unique identifier).  
Claim 37 is substantially similar to claim 32, and therefore likewise rejected.

Regarding claim 33 is rejected by the same rationale as stated in claim 29 rejection. Furthermore, Carpentier teaches the archive server is configured to provide a single copy of a file in the archive data structure (see Para [0043], calculation of an identifier for each of the fifty encrypted files would then produce fifty different identifiers each of which must be managed and transported. It would be most desirable to have a single copy of the plaintext file and a single copy of the encrypted file).
Claim 38 is substantially similar to claim 33, and therefore likewise rejected.

                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benton; James R. discloses US 7401080 B2 Storage reports duplicate file detection
Forster; Karl D. discloses US 8019730 B2 method and system for updating an archive of a computer file.
Prahlad; Anand et al. discloses US 9236079 B2 system and method for storing redundant information.

                                                  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        8/28/2021

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162